                                     ARIEL BERSCHADSKY
                                          ATTORNEY AT LAW
.




                                         199 STATE STREET, #8E                AB@BERSCHADSKY.COM
TEL: (212) 372-3322                      BROOKLYN, NY 11201                  WWW.BERSCHADSKY.COM




                                                       May 28, 2021


                                                                 USDC SDNY
–VIA ECF & EMAIL–                                                DOCUMENT
                                                                 ELECTRONICALLY FILED
Hon. Mary Kay Vyskocil                                           DOC #:
United States District Judge                                     DATE FILED: 
Southern District of New York
500 Pearl Street, Room 2230
New York, NY 10007
(212) 805-0200
vyskocilnysdchambers@nysd.uscourts.gov

        Re:      Withdrawal of Motion for Sanctions by Ariel Berschadsky
                 Oriska Corp., et al. v Zanani, et al., 21 Civ. 3174 (MKV)

Dear Judge Vyskocil:

I am a defendant pro se in the above-captioned action. On May 14, 2021, I filed a motion
(ECF 32) for sanctions against James Matthew Kernan, Esq., Frank Policelli, Esq., and Oriska
Corporation.

Please be advised that I have resolved the issues underlying that motion with Messrs.
Kernan/Policelli and Oriska Corporation, and am therefore withdrawing the motion. Thank you.

                                                       Sincerely yours,




                                                       Ariel Berschadsky




                                                  1
                                   ARIEL BERSCHADSKY
                                        ATTORNEY AT LAW



–VIA EMAIL–

Frank Policelli, Esq.
frankpolicelli@centralny.twcbc.com
Counsel for Oriska Corporation, the Employee Class, and the Injured Worker Class

James M. Kernan, Esq.
jkernan@kernanllp.com

Doron Zanani, Esq.
dzanani@gmail.com
Defendant Pro Se

Carly Weinreb, Esq.
Assistant United States Attorney
Southern District of New York
carly.weinreb@usdoj.gov
Counsel for U.S. Small Business Administration

Andrew P. Schriever, Esq.
Cuddy & Feder LLP
aschriever@cuddyfeder.com
Counsel for New York City Marshal Stephen W. Biegel

Robert J. Fluskey, Jr.
Hodgson Russ LLP
rfluskey@hodgsonruss.com
Counsel for M&T Bank Corporation




                                                              7KH&OHUNRI&RXUWLV
                           UHVSHFWIXOO\GLUHFWHGWRWHUPLQDWHWKHPRWLRQ DWGRFNHW
                           UHVSHFWIXOO\GLUHFWHGWRWHUPLQDWHWKHPRWLRQDWGRFNHW
                           QXPEHU


                                  0D\\  
                                  0D\




                                                 2
